DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 20 recites “The RFID system of claim 11, further comprising at least one of the main directional antenna or the secondary directional antenna”; however, this contradicts claim 11. Claim 11 claims both “a main directional antenna” and “a secondary directional antenna”. Therefore, this claim is deemed indefinite.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Bellantoni (US 20050231367 A1) in view of Lanzl et al. (US 6353406 B1).

Regarding claim 1, Bellantoni discloses a method in a radio-frequency (RF) identification (RFID) system, comprising: modifying a first RF signal to provide a modified signal ([0051] As shown in FIG. 1A, reader 100 includes a crystal oscillator 102 configured to generate a clock signal, and a frequency synthesizer 104 configured to generate a continuous wave (CW) signal referencing the clock signal. [0052] Reader 100 further includes a transmit (TX) chain 110 configured to form and transmit a transmit (TX) signal for interrogating a tag, wherein TX chain 110 includes an a modulator 114. [0060] modulator 114 is configured to form the TX signal by modulating and amplifying the TX CW signal. [0061] In one embodiment of the present invention, modulator 114 (i.e. “mixer) in TX chain 110 receives the power adjusted TX CW signal from the output power control module 112 and amplifies and modulates the TX CW signal according to the MOD output from controller 164. A prior art modulator and amplifier(s) combination may be used as modulator 114.), wherein the first RF signal has an RF carrier frequency according to an RFID protocol ([0007] Encoding this data and transmitting it over a modulated signal are two critical components of communications between tags and readers. While data coding determines the representation of data, signal modulation determines the protocol of communications between tags and readers. There are three main classes of digital modulation: Amplitude Shift Keying (ASK) or Class 1 protocol according to the EPCglobal Standard, Frequency Shift Keying (FSK) or EPCglobal Class 0 protocol, and Phase Shift Keying (PSK).), 
However Bellantoni does not expressly disclose wherein a main directional antenna in the RFID system has a first main lobe extending in a first direction and is configured to radiate a first signal for reading one or more RFID tags according to the RFID protocol; and providing the modified signal as an input signal to a secondary directional antenna having a second main lobe extending in a second direction different than the first direction to radiate a second signal toward one or more stray RFID tags. Although, [0082] of Bellantoni teaches referring again to FIG. 1A, the output of modulator 114 (i.e. “RF mixer”) is directed to one or more of the plurality of antenna 124 for transmission to the tag(s).
Lanzl, from a similar field of endeavor, teaches a main directional antenna in the RFID system has a first main lobe extending in a first direction and is configured to radiate a first signal for reading one or more RFID tags according to the RFID protocol, wherein the RF mixer is further configured to provide the modulated signal as an input signal to a secondary directional antenna having a second main lobe extending in a second direction different than the first direction to radiate a second signal toward one or more stray RFID tags (figs. 1-2 and 6; col 17  ln 14-23 directional antennas). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide teaches a main directional antenna in the RFID system has a first main lobe extending in a first direction and is configured to radiate a first signal for reading one or more RFID tags according to the RFID protocol, wherein the RF mixer is further configured to provide the modulated signal as an input signal to a secondary directional antenna having a second main lobe extending in a second direction different than the first direction to radiate a second signal toward one or more stray RFID tags as suggested by Lanzl in the system taught by Bellantoni in order to provide tag location with high accuracy (as suggested in col 17  ln 14-23 of Lanzl).

Regarding claim 2, Bellantoni in view of Lanzl discloses the method of claim 1, wherein the modifying comprises modulating, by an RF mixer, the first RF signal with a modulating signal to provide a modulated signal as the modified signal (Bellatoni [0052] Reader 100 further includes a transmit (TX) chain 110 configured to form and transmit a transmit (TX) signal for interrogating a tag, wherein TX chain 110 includes an a modulator 114 (i.e. “mixer). [0060] modulator 114 is configured to form the TX signal by modulating and amplifying the TX CW signal. [0061] In one embodiment of the present invention, modulator 114 in TX chain 110 receives the power adjusted TX CW signal from the output power control module 112 and amplifies and modulates the TX CW signal according to the MOD output from controller 164. A prior art modulator and amplifier(s) combination may be used as modulator 114.).

Regarding claim 3, Bellantoni in view of Lanzl discloses the method of claim 2, wherein the modulating signal has one or more frequencies corresponding to one or more sub-carriers on the RF carrier frequency (Bellantoni [0007] Encoding this data and transmitting it over a modulated signal are two critical components of communications between tags and readers. While data coding determines the representation of data, signal modulation determines the protocol of communications between tags and readers. There are three main classes of digital modulation: Amplitude Shift Keying (ASK) or Class 1 protocol according to the EPCglobal Standard, Frequency Shift Keying (FSK) or EPCglobal Class 0 protocol, and Phase Shift Keying (PSK). [0057] FIG. 2 includes a block diagram of frequency synthesizer 104 according to one embodiment of the present invention. As shown in FIG. 2, frequency synthesizer includes a conventional phase-locked loop (PLL) operating for example at a carrier frequency, e.g., 900 MHz, with reference to the clock signal at a much lower frequency such as 14.75 MHz. The carrier frequency is preferably near a center of one of a number of narrow frequency bands specified by regulation agencies such as the Federal Communications Commission (FCC) for RFID operations. Lanzl col 7 ln 36-44 The architecture of an antenna module, such as the antenna module 104, is shown in FIG. 7. Together, the cell controller 102a and its remote antenna modules 104a-d modulate a baseband square wave input onto a 2440-megahertz carrier, filter the resulting 2440 megahertz signal to comply with FCC transmission requirements, transmit that filtered 2440-megahertz signal through a selected antenna module. Col 8 ln 36-49 The modulator 602 (FIG. 6) modulates the baseband input 601 onto a 2440 megahertz carrier. Various forms of modulation are available and well-known to those skilled in the art. Modulation by the modulator 602 results in sidelobes extending for hundreds of megahertz, which need to be filtered to comply with FCC requirements.).

Regarding claim 4, Bellantoni in view of Lanzl discloses the method of claim 1, wherein one or more parameters of one or more sub-carriers in the modified signal are adjusted according to the RFID protocol for encoding first data in the first signal radiated by the main directional antenna or for encoding second data in a third signal backscattered by an RFID tag (Bellantoni [0007] Encoding this data and transmitting it over a modulated signal are two critical components of communications between tags and readers. While data coding determines the representation of data, signal modulation determines the protocol of communications between tags and readers. There are three main classes of digital modulation: Amplitude Shift Keying (ASK) or Class 1 protocol according to the EPCglobal Standard, Frequency Shift Keying (FSK) or EPCglobal Class 0 protocol, and Phase Shift Keying (PSK). [0057] FIG. 2 includes a block diagram of frequency synthesizer 104 according to one embodiment of the present invention. As shown in FIG. 2, frequency synthesizer includes a conventional phase-locked loop (PLL) operating for example at a carrier frequency, e.g., 900 MHz, with reference to the clock signal at a much lower frequency such as 14.75 MHz. The carrier frequency is preferably near a center of one of a number of narrow frequency bands specified by regulation agencies such as the Federal Communications Commission (FCC) for RFID operations. Lanzl col 7 ln 36-44 The architecture of an antenna module, such as the antenna module 104, is shown in FIG. 7. Together, the cell controller 102a and its remote antenna modules 104a-d modulate a baseband square wave input onto a 2440-megahertz carrier, filter the resulting 2440 megahertz signal to comply with FCC transmission requirements, transmit that filtered 2440-megahertz signal through a selected antenna module. Col 8 ln 36-49 The modulator 602 (FIG. 6) modulates the baseband input 601 onto a 2440 megahertz carrier. Various forms of modulation are available and well-known to those skilled in the art. Modulation by the modulator 602 results in sidelobes extending for hundreds of megahertz, which need to be filtered to comply with FCC requirements.).

Regarding claim 5, Bellantoni in view of Lanzl discloses the method of claim 2, further comprising: generating a second RF signal by an RFID reader (Bellantoni [0051] FIG. 1A is a block diagram of an RFID reader 100); tapping the second RF signal by a directional coupler to split a power of the second RF signal into a third RF signal and a tapped RF signal (Bellantoni fig. 1A directional coupler 120); providing the third RF signal by the directional coupler as an input to the main directional antenna (Bellantoni fig. 1A directional coupler 120); providing the tapped RF signal by the directional coupler to a circulator (Bellantoni [0006] readers employ a circulator); and directing the tapped RF signal by the circulator to the RF mixer as the first RF signal (Bellantoni fig. 1A; [0053] Directional coupler 120 is configured to pass the TX signal from the TX chain 110 to at least one antenna through antenna select module 122).

Regarding claim 6, Bellantoni in view of Lanzl discloses the method of claim 5, wherein the tapped RF signal has lower power compared to the third RF signal (Bellantoni fig. 1A directional coupler 120).

Regarding claim 7, Bellantoni in view of Lanzl discloses the method of claim 2, wherein the modulating signal is a square wave or a sine wave (Bellantoni [0012] In yet another aspect of the invention, the RFID reader includes a linearized power amplifier modulator for adding modulation in the transmit signal. The linearized power amplifier modulator includes a pulse-shaping filter coupled to a bias input of a linearized power amplifier. The pulse-shaping filter includes an operational amplifier and low-pass filter and is configured to transfer a square modulation pulse to a ramped pulse.).

Regarding claim 8, Bellantoni in view of Lanzl discloses the method of claim 2, further comprising adjusting a parameter of the modulating signal (Bellantoni [0011] In another aspect of the invention, the RFID reader further includes a power detector that is configured to detect a reflected power in the reader and to produce two signals, one to indicate an antenna fault and another one as a feedback for adjusting the power level in a transmit signal.).

Regarding claim 9, Bellantoni in view of Lanzl discloses the method of claim 8, wherein the parameter comprises an amplitude, a frequency, or a waveform shape of the modulating signal (Bellantoni [0011] In another aspect of the invention, the RFID reader further includes a power detector that is configured to detect a reflected power in the reader and to produce two signals, one to indicate an antenna fault and another one as a feedback for adjusting the power level in a transmit signal.).

Regarding claim 10, Bellantoni in view of Lanzl discloses the method of claim 8, wherein the adjusting comprises adjusting the parameter of the modulating signal based on a tag reading result of an RFID reader in the RFID system (Bellantoni [0011], [0060], and claim 16. The reader of claim 1 further comprising a power detector and an output power control module, the power detector being coupled to the transmit and receive chains and configured to detect a signal power level in the receive chain and to provide a feedback to the transmit chain, the output power control module being configured to adjust a power level in the transmit signal according to the feedback.).

Regarding claim 11, Bellantoni in view of Lanzl discloses the method of claim 8, further comprising selectively turning the modulating signal on or off (Bellantoni [0018] In yet another aspect of the invention, the frequency synthesizer and other RF components of the reader are turned off during an overhead time when the reader is processing data received from the tags, reducing a total power consumed by the reader. [0022] In one embodiment of the present invention, the method for interrogating the RFID tag further comprises the steps of transmitting a first continuous wave signal to the RFID tag for a first time period, transmitting a modulated signal to the RFID tag for a second time period after the first time period, maintaining continuous wave output power for a third time period to receive data from the RFID tag, the third time period being after the second time period, and while processing the data from the RFID tag during a fourth time period after the third time period, turning off RF components in the reader.).

Regarding claim 12, Bellantoni discloses a radio-frequency (RF) identification (RFID) system, comprising: 
a signal generator configured for generating a modulating signal ([0051] As shown in FIG. 1A, reader 100 includes a crystal oscillator 102 configured to generate a clock signal, and a frequency synthesizer 104 configured to generate a continuous wave (CW) signal referencing the clock signal.); and 
an RF mixer (fig. 1 A modulator 114) configured for modulating a first RF signal with the modulating signal to provide a modulated signal ([0052] Reader 100 further includes a transmit (TX) chain 110 configured to form and transmit a transmit (TX) signal for interrogating a tag, wherein TX chain 110 includes an a modulator 114 (i.e. “mixer). [0060] modulator 114 is configured to form the TX signal by modulating and amplifying the TX CW signal. [0061] In one embodiment of the present invention, modulator 114 in TX chain 110 receives the power adjusted TX CW signal from the output power control module 112 and amplifies and modulates the TX CW signal according to the MOD output from controller 164. A prior art modulator and amplifier(s) combination may be used as modulator 114.), wherein the first RF signal has an RF carrier frequency according to an RFID protocol ([0007] Encoding this data and transmitting it over a modulated signal are two critical components of communications between tags and readers. While data coding determines the representation of data, signal modulation determines the protocol of communications between tags and readers. There are three main classes of digital modulation: Amplitude Shift Keying (ASK) or Class 1 protocol according to the EPCglobal Standard, Frequency Shift Keying (FSK) or EPCglobal Class 0 protocol, and Phase Shift Keying (PSK).), 
However, Bellantoni does not expressly disclose wherein a main directional antenna in the RFID system has a first main lobe extending in a first direction and is configured to radiate a first signal for reading one or more RFID tags according to the RFID protocol, wherein the RF mixer is further configured to provide the modulated signal as an input signal to a secondary directional antenna having a second main lobe extending in a second direction different than the first direction to radiate a second signal toward one or more stray RFID tags. Although, [0082] of Bellantoni teaches referring again to FIG. 1A, the output of modulator 114 (i.e. “RF mixer”) is directed to one or more of the plurality of antenna 124 for transmission to the tag(s).
Lanzl, from a similar field of endeavor, teaches a main directional antenna in the RFID system has a first main lobe extending in a first direction and is configured to radiate a first signal for reading one or more RFID tags according to the RFID protocol, wherein the RF mixer is further configured to provide the modulated signal as an input signal to a secondary directional antenna having a second main lobe extending in a second direction different than the first direction to radiate a second signal toward one or more stray RFID tags (figs. 1-2 and 6; col 17  ln 14-23 directional antennas). 
Therefore, it would have been obvious for a person of ordinary skill in the art at the time of first filing of the claimed invention to provide teaches a main directional antenna in the RFID system has a first main lobe extending in a first direction and is configured to radiate a first signal for reading one or more RFID tags according to the RFID protocol, wherein the RF mixer is further configured to provide the modulated signal as an input signal to a secondary directional antenna having a second main lobe extending in a second direction different than the first direction to radiate a second signal toward one or more stray RFID tags as suggested by Lanzl in the system taught by Bellantoni in order to provide tag location with high accuracy (as suggested in col 17  ln 14-23 of Lanzl).

Regarding claim 13, Bellantoni in view of Lanzl discloses the RFID system of claim 12, wherein the modulating signal has one or more frequencies corresponding to one or more sub-carriers on the RF carrier frequency (Bellantoni [0007] Encoding this data and transmitting it over a modulated signal are two critical components of communications between tags and readers. While data coding determines the representation of data, signal modulation determines the protocol of communications between tags and readers. There are three main classes of digital modulation: Amplitude Shift Keying (ASK) or Class 1 protocol according to the EPCglobal Standard, Frequency Shift Keying (FSK) or EPCglobal Class 0 protocol, and Phase Shift Keying (PSK). [0057] FIG. 2 includes a block diagram of frequency synthesizer 104 according to one embodiment of the present invention. As shown in FIG. 2, frequency synthesizer includes a conventional phase-locked loop (PLL) operating for example at a carrier frequency, e.g., 900 MHz, with reference to the clock signal at a much lower frequency such as 14.75 MHz. The carrier frequency is preferably near a center of one of a number of narrow frequency bands specified by regulation agencies such as the Federal Communications Commission (FCC) for RFID operations. Lanzl col 7 ln 36-44 The architecture of an antenna module, such as the antenna module 104, is shown in FIG. 7. Together, the cell controller 102a and its remote antenna modules 104a-d modulate a baseband square wave input onto a 2440-megahertz carrier, filter the resulting 2440 megahertz signal to comply with FCC transmission requirements, transmit that filtered 2440-megahertz signal through a selected antenna module. Col 8 ln 36-49 The modulator 602 (FIG. 6) modulates the baseband input 601 onto a 2440 megahertz carrier. Various forms of modulation are available and well-known to those skilled in the art. Modulation by the modulator 602 results in sidelobes extending for hundreds of megahertz, which need to be filtered to comply with FCC requirements.).

Regarding claim 14, Bellantoni in view of Lanzl discloses the RFID system of claim 12, wherein one or more parameters of one or more sub-carriers in the modified signal are adjusted according to the RFID protocol for encoding first data in the first signal radiated by the main directional antenna or for encoding second data in a third signal backscattered by an RFID tag (Bellantoni [0007] Encoding this data and transmitting it over a modulated signal are two critical components of communications between tags and readers. While data coding determines the representation of data, signal modulation determines the protocol of communications between tags and readers. There are three main classes of digital modulation: Amplitude Shift Keying (ASK) or Class 1 protocol according to the EPCglobal Standard, Frequency Shift Keying (FSK) or EPCglobal Class 0 protocol, and Phase Shift Keying (PSK). [0057] FIG. 2 includes a block diagram of frequency synthesizer 104 according to one embodiment of the present invention. As shown in FIG. 2, frequency synthesizer includes a conventional phase-locked loop (PLL) operating for example at a carrier frequency, e.g., 900 MHz, with reference to the clock signal at a much lower frequency such as 14.75 MHz. The carrier frequency is preferably near a center of one of a number of narrow frequency bands specified by regulation agencies such as the Federal Communications Commission (FCC) for RFID operations. Lanzl col 7 ln 36-44 The architecture of an antenna module, such as the antenna module 104, is shown in FIG. 7. Together, the cell controller 102a and its remote antenna modules 104a-d modulate a baseband square wave input onto a 2440-megahertz carrier, filter the resulting 2440 megahertz signal to comply with FCC transmission requirements, transmit that filtered 2440-megahertz signal through a selected antenna module. Col 8 ln 36-49 The modulator 602 (FIG. 6) modulates the baseband input 601 onto a 2440 megahertz carrier. Various forms of modulation are available and well-known to those skilled in the art. Modulation by the modulator 602 results in sidelobes extending for hundreds of megahertz, which need to be filtered to comply with FCC requirements.).

Regarding claim 15, Bellantoni in view of Lanzl discloses the RFID system of claim 12, further comprising: an RFID reader configured for generating a second RF signal (Bellantoni [0051] FIG. 1A is a block diagram of an RFID reader 100); a directional coupler configured for tapping the second RF signal to split a power of the second RF signal into a third RF signal and a tapped RF signal, and further configured for providing the third RF signal as an input to the main directional antenna (Bellantoni fig. 1A directional coupler 120); and a circulator configured to direct the tapped RF signal from the directional coupler to the RF mixer as the first RF signal (Bellantoni [0006] readers employ a circulator).

Regarding claim 16, Bellantoni in view of Lanzl discloses the RFID system of claim 15, wherein the RFID reader is further configured to adjust a parameter of the modulating signal (Bellantoni [0011] In another aspect of the invention, the RFID reader further includes a power detector that is configured to detect a reflected power in the reader and to produce two signals, one to indicate an antenna fault and another one as a feedback for adjusting the power level in a transmit signal.).

Regarding claim 17, Bellantoni in view of Lanzl discloses the RFID system of claim 16, wherein the parameter comprises an amplitude, a frequency, or a waveform shape of the modulating signal (Bellantoni [0011] In another aspect of the invention, the RFID reader further includes a power detector that is configured to detect a reflected power in the reader and to produce two signals, one to indicate an antenna fault and another one as a feedback for adjusting the power level in a transmit signal.).

Regarding claim 18, Bellantoni in view of Lanzl discloses the RFID system of claim 16, wherein the RFID reader is further configured to adjust the parameter of the modulating signal based on a tag reading result of the RFID reader in the RFID system (Bellantoni [0011], [0060], and claim 16. The reader of claim 1 further comprising a power detector and an output power control module, the power detector being coupled to the transmit and receive chains and configured to detect a signal power level in the receive chain and to provide a feedback to the transmit chain, the output power control module being configured to adjust a power level in the transmit signal according to the feedback.).

Regarding claim 19, Bellantoni in view of Lanzl discloses the RFID system of claim 16, wherein the RFID reader is further configured to selectively turn the modulating signal on or off (Bellantoni [0018] In yet another aspect of the invention, the frequency synthesizer and other RF components of the reader are turned off during an overhead time when the reader is processing data received from the tags, reducing a total power consumed by the reader. [0022] In one embodiment of the present invention, the method for interrogating the RFID tag further comprises the steps of transmitting a first continuous wave signal to the RFID tag for a first time period, transmitting a modulated signal to the RFID tag for a second time period after the first time period, maintaining continuous wave output power for a third time period to receive data from the RFID tag, the third time period being after the second time period, and while processing the data from the RFID tag during a fourth time period after the third time period, turning off RF components in the reader.).

Regarding claim 20, Bellantoni in view of Lanzl discloses the RFID system of claim 11, further comprising at least one of the main directional antenna or the secondary directional antenna (Bellantoni fig. 1A. Lanzl figs. 1-2 and 6; col 17  ln 14-23 directional antennas).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJSHEED O BLACK-CHILDRESS whose telephone number is (571)270-7838. The examiner can normally be reached M to F, 10am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571) 272-3114. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAJSHEED O BLACK-CHILDRESS/               Examiner, Art Unit 2684       

                                                                                                                                                                                  							/QUAN ZHEN WANG/                                                                                    Supervisory Patent Examiner, Art Unit 2684